Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 11, 2022

The Court of Appeals hereby passes the following order:

A22A1070. WINBUSH v. DULUTH POLICE DEPT., et al.

       This appeal was docketed on March 2, 2022. Due to an issue with the mail,
Appellant was given an extra day beyond the 20-day filing period to file his brief,
making his brief and enumeration of errors due to be filed no later than March 23,
2022. Court of Appeals Rules 22 (a) and 23 (a). As of the date of this order, Appellant
has not timely filed a brief, and he has not requested an extension of time for filing
it. Accordingly, this appeal is DISMISSED. Court of Appeals Rules 7 and 23 (a).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/11/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.